
	
		II
		Calendar No. 121
		111th CONGRESS
		1st Session
		S. 1064
		[Report No. 111–56]
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2009
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mr. Burris, Mrs. McCaskill, Mr.
			 Feingold, and Mr. Bennet)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			July 22, 2009
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the American Recovery and Reinvestment Act of
		  2009 to provide for enhanced State and local oversight of activities conducted
		  under such Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Oversight of State and Local
			 Economic Recovery Act.
		2.Requirements for
			 funding for State and local oversight under American Recovery and Reinvestment
			 Act of 2009
			(a)Federal agency
			 requirementSection 1552 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 297) is amended—
				(1)by inserting
			 (a) Federal agency
			 requirement.— before Federal agencies
			 receiving;
				(2)by striking
			 may, and all that follows through reasonably and
			 inserting shall, subject to guidance from the Director of the Office of
			 Management and Budget,; and
				(3)by striking
			 data collection requirements and inserting data
			 collection requirements, auditing, contract and grant planning and management,
			 and investigations of waste, fraud, and abuse.
				(b)State and local
			 government authoritySuch section is further amended by adding at
			 the end the following:
				
					(b)State and local
				government authorityNotwithstanding any other provision of law,
				State and local governments receiving funds under this Act may set aside an
				amount up to 0.5 percent of such funds, in addition to any funds already
				allocated to administrative expenditures, to conduct planning and oversight to
				prevent and detect waste, fraud, and
				abuse.
					.
			(c)Technical and
			 conforming amendmentThe heading for section 1552 of such Act is
			 amended to read as follows:
				
					1552.Funding for
				State and local government
				oversight
					.
			3.Authorization for
			 acquisition by State and local governments through Federal supply
			 schedulesSection 502 of title
			 40, United States Code, is amended by adding at the end the following:
			
				(e)Use of supply
				schedules for economic recovery
					(1)In
				generalThe Administrator may provide for the use by State or
				local governments of Federal supply schedules of the General Services
				Administration for goods or services that are funded by the American Recovery
				and Reinvestment Act of 2009 (Public Law 111–5).
					(2)Voluntary
				useIn the case of the use by a State or local government of a
				Federal supply schedule under paragraph (1), participation by a firm that sells
				to the Federal Government through the supply schedule shall be voluntary with
				respect to a sale to the State or local government through such supply
				schedule.
					(3)Provisions to ensure
				proper usage by non-Federal usersThe Administrator shall, for
				authorized non-Federal users of Federal Supply Schedules—
						(A)review the existing
				ordering guidance and, as necessary, prescribe additional guidance to ensure
				proper usage and to maximize task and delivery order competition;
						(B)make available the online
				electronic Request for Quote (RFQ)/Request for Proposal (RFP) system;
				and
						(C)make available, free of
				charge, training related to proper Schedule usage, including online training
				courses.
						(3)(4)DefinitionsThe
				definitions in subsection (c)(3) shall apply for purposes of this
				subsection.
					.
		4.Definition of
			 jobs created and jobs retainedSection 1512(g) of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 288) is amended by adding
			 at the end The Director of the Office of Management and Budget shall
			 issue guidance to ensure accurate and consistent reporting of jobs
			 created and jobs retained as those terms are used in
			 subsection (c)(3)(D)..
		5.Federal Awards under the
			 American Recovery and Reinvestment Act of 2009 Section 2 of the Federal Funding
			 Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note; Public Law
			 109–282) is amended—
			(1)in subsection (b)—
				(A)by redesignating paragraphs (2), (3), and
			 (4) as paragraphs (3), (4), and (5), respectively; and
				(B)by inserting after
			 paragraph (1) the following:
					
						(2)Additional website
				contentNot later than 30 days after the date of enactment of the
				Enhanced Oversight of State and Local Economic Recovery Act, the Office of
				Management and Budget shall ensure that the website under this
				subsection—
							(A)clearly differentiates
				between projects funded under the American Recovery and Reinvestment Act of
				2009 (Public Law 111–5) and other Federal awards; and
							(B)provides users with the
				ability to perform searches for information in the website relating only to
				Federal awards funded by the American Recovery and Reinvestment Act of 2009
				(Public Law 111–5).
							;
				and
				(2)by adding after
			 subsection (g) the following:
				
					(h)WeblinkThe
				website Recovery.gov established under the American Recovery and Reinvestment
				Act of 2009 (Public Law 111–5) shall contain a prominently displayed weblink on
				its front page to the website under this
				section.
					.
			
	
		July 22, 2009
		Reported with amendments
	
